Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Carter on 4/26/2022.

The application has been amended as follows: 
1. (Currently Amended) A hinge assembly comprising: 
a band torque engine having at least one bearing portion; 
a vertical torque engine coupled to the band torque engine, the vertical torque engine having an opening; 
a first shaft received through the at least one bearing portion and the opening, wherein the first shaft is rotatable along an axis with respect to the band torque engine and the vertical torque engine; and 
a display bracket including an adaptor portion to hold the first shaft such that the first shaft rotates along with the display bracket, wherein the band torque engine provides a frictional torque and the vertical torque engine compressively engages with the first shaft to provide a vertical frictional torque during rotation of the display bracket;
wherein the vertical torque engine comprises: 
a second shaft; 
a vertical shaft holder to hold the second shaft perpendicular to the first shaft, wherein the vertical shaft holder is coupled to the band torque engine and having the opening to receive the first shaft; 
a spring mounted on the second shaft; and 
a friction mechanism to compressively engage the vertical torque engine relative to the first shaft using the spring and the second shaft;
wherein the friction mechanism comprises: 
first and second gear wheels fixedly coupled to the first shaft and the second shaft, respectively; and 
a cam member fixedly coupled to the second shaft with one side engaging with the spring and another side having a protruding feature engaging with a protruding feature of the vertical shaft holder, wherein the first and second gear wheels are to rotate the second shaft during rotation of the first shaft such that the spring provides the vertical frictional torque via the second shaft and the protruding features of the cam member and the vertical shaft holder.


Claims 2-3 (Cancelled)

4. (Currently Amended) The hinge assembly of [[claim 2]] claim 1, wherein the spring is in a compressed state when the display bracket is in a closed position relative to the band torque engine.

5. (Original) The hinge assembly of claim 1, wherein the display bracket comprises a display flange portion to fixedly engage the display bracket to a display housing.

6. (Original) The hinge assembly of claim 1, wherein the band torque engine comprises a base flange portion to fixedly engage the band torque engine to a base housing, and wherein the vertical torque engine comprises a coupling feature to fixedly engage the vertical torque engine to the base housing.

7. (Original) A hinge assembly comprising: 
a first shaft; 
a band torque engine rotatably coupled to a first end of the first shaft; 
a vertical torque engine comprising: 
a second shaft; 
a vertical shaft holder to hold the second shaft perpendicular to the first shaft, wherein the first shaft is rotatably coupled to the vertical shaft holder; 
a spring mounted on the second shaft; 
first and second gear wheels fixedly mounted to the first shaft and the second shaft, respectively, to rotate the second shaft during rotation of the first shaft; and 
a cam member fixedly mounted on the second shaft between the spring and the vertical shaft holder, the cam member having a protruding feature engaging with a protruding feature of the vertical shaft holder such that the spring provides a vertical frictional torque during rotation; and 
a display bracket to fixedly hold a second end of the first shaft.

8. (Original) The hinge assembly of claim 7, wherein the band torque engine comprises: 
at least one bearing portion rotatably coupled to the first end of the first shaft; and 
a flange portion to fixedly engage with a base housing.

9. (Original) The hinge assembly of claim 7, wherein the vertical torque engine comprises: 
a first coupling feature to fixedly couple the vertical torque engine to the band torque engine; 
a second coupling feature to fixedly couple the vertical torque engine to a base housing; and 
a fastener secured to one end of the second shaft such that the spring is compressively disposed between the fastener and the cam member.

10. (Original) The hinge assembly of claim 7, wherein the display bracket comprises: 
an adaptor portion to hold the second end of the first shaft such that the first shaft rotates along with the display bracket; and 
a flange portion to fixedly engage with a display housing such that the first shaft rotates along with the display housing.

11. (Original) The hinge assembly of claim 7, wherein the vertical shaft holder is a L-shaped structure having a first leg and a second leg, the first leg having a first opening to receive the first shaft and the second leg having a second opening to receive the second shaft, and wherein the protruding feature of the vertical shaft holder is provided on the second leg.

12. (Original) The hinge assembly of claim 11, wherein the first gear wheel is disposed adjacent to the first leg and includes an opening to fixedly engage with the first shaft such that the first gear wheel rotates along with the first shaft, wherein the second gear wheel is disposed adjacent to the second leg and in physical contact with the first gear wheel such that the second gear wheel rotates along with the first gear wheel, and wherein the second gear wheel includes an opening to fixedly engage with one end of the second shaft such that the second shaft rotates along with the second gear wheel.

13. (Currently Amended) An electronic device comprising: 
a first housing; 
a second housing; and 
a hinge assembly pivotally coupled to the first housing and the second housing along an axis, wherein the hinge assembly comprises: 
a first shaft; 
a band torque engine having at least one bearing portion rotatably coupled to the first shaft and a flange portion fixedly engaged with the first housing; 
a vertical torque engine fixedly coupled to the band torque engine, the vertical torque engine having an opening to rotatably engage with the first shaft; and 
a display bracket including an adaptor portion fixedly coupled to the first shaft and a flange portion fixedly engaged with the second housing, wherein the band torque engine provides a frictional torque and the vertical torque engine compressively engages with the first shaft to provide a vertical frictional torque during rotation of the second housing relative to the first housing;
wherein the vertical torque engine comprises: 
a second shaft disposed perpendicular to the first shaft; 
a spring mounted to the second shaft such that the spring and the second shaft are to compressively engage with the first shaft to provide the vertical frictional torque;
a vertical shaft holder having a first opening to rotatably receive the first shaft and a second opening to rotatably receive the second shaft perpendicular to the first shaft; 
the spring mounted on the second shaft; 
first and second gear wheels fixedly coupled to the first shaft and the second shaft, respectively, to rotate the second shaft during rotation of the first shaft; and 
a cam member fixedly coupled to the second shaft between the spring and the vertical shaft holder, the cam member having a protruding feature engaging with a protruding feature of the vertical shaft holder, wherein the spring, the second shaft, and the cam member are to provide the vertical frictional torque during the rotation.

Claims 14-15 (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 6,708,370 and US 10,000,955 are the closest prior art references, however ‘370 and ‘955 do not disclose a hinge having a second shaft; a vertical shaft holder to hold the second shaft perpendicular to the first shaft; a spring mounted on the second shaft; first and second gear wheels fixedly mounted to the first shaft and the second shaft, respectively, to rotate the second shaft during rotation of the first shaft; and a cam member fixedly mounted to the second shaft between the spring and the vertical shaft holder, the cam member having a protruding feature engaging with a protruding feature of the vertical shaft holder such that the spring provides a vertical frictional torque during rotation. These limitations, in combination with all the other limitations of the independent claims, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677